Case: 14-14007   Date Filed: 06/11/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14007
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:14-cr-00013-WTH-PRL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DELVON LAMAR WILLIAMS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 11, 2015)

Before JORDAN, JILL PRYOR and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 14-14007     Date Filed: 06/11/2015   Page: 2 of 2


      Craig L. Crawford, appointed counsel for Delvon Lamar Williams in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s conviction and

sentence are AFFIRMED.




                                          2